Exhibit 10.3.4

 

AMENDMENT NO. 4

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of October 1, 2004, as follows:

 

1. The first two sentences of Section 9.1 of the Plan are hereby amended in
their entirety to read as follows:

 

“The Company, acting through the Board of Directors, or the Committee may amend
the Plan from time to time and may amend or cancel any such amendment. Each
amendment must be set forth in a document that is signed by an officer of the
Company, and the Plan shall be deemed to have been amended in the manner and at
the time set forth in such document, and all Participants shall be bound by it.”

 

2. Section 8.6 of the Plan is hereby amended in its entirety to read as follows:

 

“Section 8.6: Administrative Expenses Of The Plan. All reasonable expenses of
administering the Plan, including, but not limited to, actuarial,
administration, accounting, investment, recordkeeping, and legal fees and costs
incurred in connection with such activities, shall be paid by the Trustee
pursuant to the direction of the Committee and shall be a charge against the
trust estate, except to the extent that such expenses may be paid by the
Company. The Committee, in the Committee’s sole discretion, shall determine
whether each such charge shall be allocated pro rata or per capita to
Participants’ Accounts, and whether such a charge shall be allocated directly to
the Accounts of the affected Participant. The expense of maintaining errors and
omissions liability insurance, if any, covering members of the Committee, the
Trustee, or any other Fiduciary shall be paid by the Company.”

 

* * * * *

 

The Company has caused this Amendment No. 4 to be signed on the date indicated
below, to be effective as indicated above.

 

       

“Company”

       

UNIFIED WESTERN GROCERS, INC.

Date:    November 15, 2004

      By:   /s/    DON GILPIN                         Don Gilpin            

Its:

  Vice President, Human Resources